Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas Kelton, Registration No.:  54,214 on 3/11/2022.
	The application has been amended as follows:
	Please replace all previous claims with the attached amended claims, wherein:
	Claims 1-28 are allowed.
	Claims 1, 4-8, 11, 14, 17, 20, 23 and 26 have been amended.
	Please amend lines 20-24 of page 14 of the specification as follows:
	“EXIN unit to permit either the LSU unit or the EXIN unit to access the memory. The 	output of the multiplexor 220 is connected to the port D0. Note that port D2 is a read only 	port connected to the load/store unit. Port D1 is a read only port which can be read, via       	multiplexer 222, by the load/store unit or by an external exchange unit (EXOUT) for 	transmitting data out of the tile responsive to a ‘send’ instruction. This is not germane 	to…”

Reasons for allowance
3.	The following is an examiner’s statement of reasons for allowance: 
	The prior art of record, alone or in combination, fail to disclose or render obvious the claims agreed upon in the examiner’s amendment.  The prior art of record has not taught either individually or in combination and together with all other claimed features “a receive pipeline having a second plurality of pipeline stages configured to handle incoming data to the processor and to store the incoming data into the memory… context status storage configured to hold an exception indicator of an exception encountered by the receive pipeline… wherein the receive pipeline is configured to determine in one of the second plurality of pipeline stages that an exception has been encountered, to operate in a final pipeline stage of the second plurality of pipeline stages to commit the exception indicator to the context status storage, and to continue to receive and store the incoming data into the memory until the exception indicator has been committed.”
	The closest prior art of record Duxbury (USPAT No. 5,109,381 cited on IDS filed on 5/17/2021) discloses detecting errors in a receive pipeline including a plurality of stages, in particular it includes a stage that determines if an error has been encountered.  However, Duxbury does not teach based on that determination operating in a final pipeline stage of the receive pipeline that would commit an exception indicator to context status storage, and the receive pipeline continues to receive and store data into memory until the exception indicator has been committed.  While, Knowles (PGPUB No. 2019/0155328 cited on IDS filed on 5/17/2021) teaches an execution pipeline and a receive pipeline each of which include a respective plurality of stages, the reference does not discuss determining that exceptions have been 
While, the references Roth and Barash (each cited in the pertinent art section below) broadly both teach a receive pipeline including a plurality of stages.  Neither reference teaches operating in a final stage of the receive pipeline to commit an exception indicator to context status storage and continuing to receive and store incoming data using the receive pipeline until the exception indicator has been committed.  Additionally, the reference Agarwal (cited below in pertinent art section below) teaches a tile-based architecture in which tiles of an array processor transfer data between each other.  However, it does not teach the claimed receive pipeline nor any further operations performed by the receive pipeline as claimed.
Therefore, none of the prior art of record, individually or in combination, teach all the limitations of the claimed invention.  Furthermore, while some limitations may be broadly disclosed in the prior art of record, the specific combination of limitations would not be obvious as claimed absent impermissible hindsight.
As all previously presented and potential rejections under 35 USC 112 have been overcome by the changes in the examiner’s amendment, the application is now in condition for allowance.  
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Barash, USPAT No. 8,677,103 for teaching an asynchronous pipelined datapath used for data transfer
Agarwal, USPAT No. 7,394,288 for teaching an integrated circuit including an array of tile processors that transfer data between each other
Roth, PGPUB No. 2002/0078334 for teaching an execution pipeline that generates exception signals to send to an exception pipeline that propagates exceptions in sync with instructions responsible for causing error conditions

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY P CARMICHAEL-MOODY whose telephone number is (571)431-0692. The examiner can normally be reached M-F, 10am-7pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/COURTNEY P CARMICHAEL-MOODY/Primary Examiner, Art Unit 2183